Hill, C. J.
(After stating the foregoing facts.)
We can not say from a juridic standpoint that the foregoing evidence is not sufficient to suppori the verdict. The credibility of the -witnesses was entirely for the jury, and the testimony of the two witnesses for the State, as to the substantive facts showing the loss of the $20 and its subsequent finding by the defendant, when taken in connection with the contradictory statements which the witness Johnson proves the defendant made to him, would seem to be incriminatory. It is not surprising that the jury thought a ■“cigar certificate” was not so much in the similitude of a lawful $20 subí certificate as to excite the interest of the finder, or to “fool” Iwo men who had carefully examined it. This statement *462of the defendant was calculated to arouse suspicion and'tax credulity. Certainly, it can not be doubted that there was sufficient evidence to have warranted the jury in believing not only that the prosecutor had lost a $20 bill commonly known as a “gold certificate,” but that the defendant had found this bill; and therefore we have no right, under the constitutional amendment creating this court, to say that the verdict of the jury was with-' out any evidence-to support it.
Now, as to the alleged newly discovered evidence. Learned counsel for the plaintiff in error contend that the court should take judicial knowledge of the fact that a $20 gold certificate issued by the United States treasury department and which is in circulation as lawful money of the United States does not contain the figure 20 in one corner and XX in the other, and should therefore conclude that the description of the $20, as given by the witness Johnson, clearly shows that the bill found by the defendant was not a $20 gold certificate issued by the government as lawful currency. This court has little knowledge of gold certificates,- either individually or judicially, but from an inspection of a $20 gold certificate in the treasurer’s ' office, the judge who writes this opinion knows that a $20 gold certificate has a yellow back, and the figures 20 in each one of the four corners on the face, and that on the back of the bill the figures 20 are printed-in each one of the four corners, and the letters XX are printed on the face of the bill on the left-hand side, not in the corner of the bill, but about midway between the two left corners of the bill. But we do not think that this is material. Witnesses who are familiar with currency issued by the treasury department of the United States, and who know the general description and character of such currency, might not be able ttf state all the figures and letters printed on it as a part of the design of the various denominations of bills, yet the lack of such specific knowledge would not affect to any material extent the probative value of their testimony. And the fact that the witness Johnson, who had testified positively that the bill found by the defendant in his presence was a $20 gold certificate with a yellow back, and that it had a big twenty in one corner and two Xs in the other corner, is not a material misdescription of a real $20 gold certificate. The only variation in his description of the bill and the bill itself is that *463lie located the two Xs in one corner of the bill, when in fact the two Xs are between two comers. The material facts in this evidence are that the prosecutor lost a $20 gold certificate which he had gotten from the bank at Cordele. The fact that he had gotten it from a bank is strong evidence that it was lawful currency of the United States. He had this $20 bill in his pocket with other bills, $6 and $10 bills. At a place in the town of Poulan he took out of his pocket a $10 bill to get it changed. The next morning he missed his $20 gold certificate, and, according to the witness Johnson, a $20 gold certificate was found by the defendant near the place where the prosecutor stated that he had taken out his $10 bill to get it changed. It is probable that the jury concluded that this was the place where the prosecutor had lost the $20. The inaccuracies in the description of the bill proved to have been lost, and found at the place where the circumstances indicate that it was lost, are, in our opinion, wholly too inconsequential to justify this court in setting aside a verdict of the jury approved by the trial judge. Judgment affirmed.